Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 09, 2021

The Court of Appeals hereby passes the following order:

A22A0304. IN RE THE ESTATE OF WILLIE MAE BROCKINGTON a/k/a
    WILLIE MAE BROCKINGTON-JAMES, DECEASED.

      David Jonathan James, the surviving spouse of the decedent in this case, filed
a petition for year’s support in the Chatham County Probate Court. Edward
Brockington, Jr., and Tyrone E. Brockington filed in the case (1) a caveat to the
petition for year’s support, and (2) a petition to probate will in solemn form and for
letters of administration. The probate court issued an order granting the petition for
year’s support, and Edward and Tyrone Brockington filed the instant direct appeal.
We lack jurisdiction.
      As a threshold matter, we note that an order of the Chatham County Probate
Court may generally be appealed directly to the Court of Appeals.1 However, the
order must be final. See OCGA § 5-6-34 (a) (1) (appeals generally may be taken from
“[a]ll final judgments, that is to say, where the case is no longer pending in the court
below”); OCGA § 15-9-123 (a) (the provisions of Chapter 6 of Title 5 apply to
probate appeals). Here, the petition to probate will in solemn form and for letters of
administration filed in the year’s support case remains pending below. Therefore, the


      1
        Under OCGA § 15-9-123 (a), a party in a civil case in “probate court” shall
have the right of appeal to an appellate court without first seeking review in superior
court. See Ellis v. Johnson, 291 Ga. 127, 128 n.1 (1) (728 SE2d 200) (2012). A
“probate court” is defined as “a probate court of a county having a population of more
than 90,000 persons according to the United States decennial census of 2010 or any
future such census.” OCGA § 15-9-120 (2). As of the 2020 census, Chatham County
had a population of 295,291.
appellants were required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the probate court – to obtain review
of the order granting the petition for year’s support. See OCGA § 5-6-34 (b); In re
Estate of Sims, 246 Ga. App. 451, 452-453 (540 SE2d 650) (2000).
      The appellants’ failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this premature direct appeal, which is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/09/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.